DETAILED ACTION
This action is responsive to the filing of 3/17/2021. Claims 1-6, 8-19 are pending and have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amendment of 1, 8 and 14 recites loading one or more contents into four places: 
an [A] environment, 
[B] a server … 
[C] one or more client machines … and 
[D] each of the one or more contents
It appears that perhaps a ‘wherein’ or some other transitional phrase may be missing. The amended portion is not supported by the specification of the present invention, and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gnech (2014/0101109) in view of Fortier (2012/0240048.)

Claim 1, 8, 14: Gnech discloses a method comprising: 
loading one or more contents (Fig. 13: 62, par. 39-40, content units) into an environment (Fig. 12-13: 60, 60’, 60”, Software Environment (SWE)), 
a server (par. 57; Fig. 12-13: 80, Server) of a configuration management system (Fig. 1: 1, par. 38, in the network environment) comprising the environment, one or more client machines assigned to the environment (par. 30-32; Fig. 1: 3, 3.1; par. 38, “accessible by a plurality of distributed users connected via said network environment”)
generating, by a processing device, a snapshot of the environment (par. 38, “The generalized backup manager 110 of the backup storage 100 automatically creates the generalized backup GB of the software environment 60, 60', 60'' by extracting the platform independent data X, Y, Z and the platform specific transformation rules TR(n,m)”) in response Fig. 11: S300 GB Generation Flow (Fig. 5; par. 48) is in response to S600 (par. 56)) loading the one or more contents into the environment (par. 38: creates the platform specific software environment 60, 60', 60'' in the network environment 1 according to a software environment definition predefined by a user 3.1)
storing the snapshot in a snapshot library (Fig. 5; Fig. 2: 120); 
providing access to the snapshot library (par. 48, “a notification is sent to the user 3.1 in Step S380 to notify the user 3.1 about the availability of the generalized backup GB”; Fig. 3: S120-S130);
receiving a selection of the snapshot from a plurality of snapshots of the snapshot library (Fig. 3: S140, YES, S150); and
in response to receiving the selection, performing a test (Fig. 10: S530) of the environment in view of the selected snapshot (par. 57; Fig. 12-13.)

Gnech does not explicitly disclose:
each of the one or more contents comprising a binary of a software component and a script for installing the software component onto at least one of the one or more client machines assigned to the environment.

Fortier discloses a similar method for imaging, including:
each of the one or more content comprising a binary of a software component and a script (par. 86, imaging logic) for installing the software component onto at least one of the one or more client machines (par. 91; Fig. 5:106; at least one client is imaged; may install a software update or patch in client device 106) assigned to the environment. Gnech with Fortier so as to image specific client devices with a particular software arrangement.

Claim 2, 9, 15: Gnech and Fortier disclose the method of claim 1. Gnech wherein the one or more contents comprise at least one of an operating system content, a framework content, or an application content (Gnech, Fig. 13: 62; par. 39; Fortier, par. 86, imaging logic; par. 91; Fig. 5:106; at least one client is imaged; may install a software update or patch in client device 106.)

Claim 3, 10, 16: Gnech and Fortier disclose the method of claim 1, wherein at least one of the one or more contents comprises a base program, an update to the program, and a script for installing the program (Gnech, Fig. 13: 62; par. 39; Fortier, par. 86, imaging logic; par. 91; Fig. 5:106; at least one client is imaged; may install a software update or patch in client device 106.)

Claim 4, 11, 17: Gnech and Fortier disclose the method of claim 1. Gnech further discloses wherein loading the one or more contents into the environment comprises: receiving a selection of an operating system content from one or more operating system contents; receiving a selection of a framework content from one or more framework contents; receiving a selection of an application content from one or more application; and 19 Attorney Docket No.: 08671.365 (L0365) loading the operating system content, the framework content, and the application (Fortier par. 55, selecting image file according to OS / app / data / firmware; Gnech Fig. 13; par. 39, 58-59.)

Claim 5, 12, 18: Gnech and Fortier disclose the method of claim 4, wherein loading the operating system content, the framework content, and the application content into the environment comprises: defining a content view comprising the operating system content, the framework content, and the application content; and loading the content view into the environment (Fortier par. 55, selecting image file according to OS / app / data / firmware; Gnech Fig. 13; par. 39, 58-59.)

Claim 6, 13, 19: Gnech and Fortier disclose the method of claim 1. Gnech and Fortier further comprising: receiving a request to generate the snapshot of the environment (Fig. 3-5; par. 43-48; generation of the generalized backup GB.)

Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. 

Applicant argues that the Office equated Gnech’s cloud manager 22 and GBM 110 with the “configuration management system” set forth in claim 1. 
The Examiner respectfully disagrees. The office action equated “configuration management system” to Fig. 1: 1, and Fig. 2: 1. Similarly, the Office Action equated Fig. 

Applicant further argues that Gnech teaches assignment of client machines to the network environment 1, rather than to the software environment 60. 
The Examiner respectfully disagrees. Par. 35 of Gnech’s discloses:
“Exemplary three teams 3 each having three team members 3.1 are assigned to the network environment 1 to setup software environments 60, 60', 60'' and perform tests including specified test content 7 using the three hardware/software platforms A, B, C that means, that each team member 3.1 can use one of the three hardware/software platforms A, B, C to setup a corresponding software environment 60, 60', 60'' to perform tests including the specified test content 7.”
The assignment isn’t merely to the network environment, but to the software environment specifically.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
6/14/2021